'___i ,, ,,, ,

Case 2:18-cr-00263-I\/|RH Document 8 Filed 10/03/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERlCA

/§§*Z'Q`B

ALEKSEI SERGEYEVICH MORENETS [UNDER sEAL]
EVGENII MIKHAYLOVICH SEREBRIAKOV
IVAN SERGEYEVICH YERMAKoV
ARTEM ANDREYEVICH MALYSHEV

DMITRIY sERGEYE\/ICH BADIN F l L E D
oLEG MIKHAYLOVICH soTNIKOV
ALEXEY VALEREVICH MININ gm 0 3 2913

v. Criminal No.

 

aim u.s. D\smlcr CouRT
0 R D E R WEST. olsr. oF PENNSYL\/AN\A

AND NOW, to Wit, this 3 ’//day of October, 2018, upon consideration of the
Motion for Arrest Warrant, heretofore filed by the United States of Arnerica, it is hereby
ORDERED that Said Motion is GRANTED.

lt is further ORDERED that Arrest Warrants shall be issued for the apprehension l
Of defendants ALEKSEI SERGEYEVICH MORENETS, EVGENII MIKHAYLOVICH
SEREBRIAKOV, lVAN SERGEYEVICH YERMAKOV, ARTEM ANDREYEVICH
MALYSHEV, DMITRIY SERGEYEVICH BADIN, OLEG MIKHAYLOVICH SOTNIKOV,
and ALEXEY VALEREVICH MININ.

Bond shall be Set by the United States Magistrate Judge. j

%Ww

UNITED STATES MAGISTRATE JUDGE

 

cc: United States Attorney

 

